OliveR, Chief Judge:
This matter is before me on remand from classification proceedings decided by the first division of this court in E. Leitz, Inc. v. United States, 43 Cust. Ct. 388, Abstract 63480. The conclusion therein, and the judgment issued pursuant thereto, were to the effect that the protest had been prematurely filed and the matter was remanded to a single judge in reappraisement to determine the proper dutiable value in the manner provided by law. (28 U.S.C. § 2636(d).)
' The case has been submitted on a written stipulation reading as follows:
*401IT IS HEREBY STIPULATED AND AGREED by and between tbe attorneys for tbe parties hereto that tbe merchandise covered by tbe above remand of protest consists of Microscopes and Oases, containers for said microscopes, which were the subject of a judgment and decision by the First Division of this Court in the case of E. Leitz, Inc. v. United States, Abstract 63480, on November '4, 1959, wherein it is stated “* * * remand the matter, pursuant to the provisions of Title 28, U.S.C. § 2636(d), for further proceedings before a single judge for determination of the value of the imported merchandise in the manner provided for by law.”
IT IS FURTHER STIPULATED AND AGREED that at the time of exportation of such merchandise to the United States, the price at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States was as follows:
United States United States
Merchandise dollars per each Merchandise dollars per each
Entry No. WH 43856 5 Microscope Laborlux_$156. 80
12 Ortholux II Microscope_$553.15 5 Wooden Cabinets for same_ 17.92
12 Wooden Cabinets for same- 18.20
IT IS FURTHER STIPULATED AND AGREED that there was no higher foreign value for such or similar merchandise.
IT IS FURTHER STIPULATED AND AGREED that the above remand of protest may be deemed to be submitted for decision upon this stipulation.
On tbe agreed facts, I find that the proper basis for appraisement of the articles in question is export value, as defined in section 402(d) of the Tariff Act of 1930, and hold that such statutory value for each class of merchandise is as set forth in the stipulation of submission embodied herein.
Judgment will be rendered accordingly.